Citation Nr: 0827718	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1945.  He died in September 1998.  The appellant claims as 
the surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in letters of August 2006 and November 
2006 the appellant requested to be represented by an 
accredited representative.  However, she was not provided 
with the required information and forms to include a VA Form 
21-22 in order to appoint a representative.  The appellant 
must be given the opportunity to appoint a representative.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the 
appellant with a VA Form 21-22 (or 
other form as appropriate) for 
appointing a representative.

2.  If a representative has been 
appointed, the AOJ should forward the 
claims folder to the appointed 
representative for their review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




